Citation Nr: 1242493	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  08-23 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Service connection for diabetes mellitus type II (diabetes), to include as a result of herbicide exposure in service.

2.  Service connection for bilateral peripheral neuropathy of the lower extremities (neuropathy), to include as secondary to diabetes.

3.  Service connection for a foot rash, to include as a result of herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to February 1969.  He served in Korea, but not in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeal (Board) from a January 2008 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, a hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.

In December 2009 and March 2011, these matters were remanded for further development.


FINDINGS OF FACT

1.  There is no probative or corroboratory evidence showing that the Veteran had exposure to herbicide agents during his military service in Korea from April 1967 to May 1968.  There is no verification his unit was "in or near" or otherwise attached to a unit that was "in or near" the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied.

2.  Diabetes mellitus was not manifested in service or to a compensable degree within the first year postservice, and the Veteran's current diabetes is not shown to be related to his military service, to include herbicide exposure.


3.  As diabetes is not shown to be related to service, the lower extremity neuropathy was not caused or aggravated by any service-connected diabetes disease.

4.  A foot rash was not manifested in service, and the Veteran's current foot rash is not shown to be related to his military service, to include herbicide exposure. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The claim of service connection for lower neuropathy as secondary to diabetes lacks legal merit.  38 C.F.R. § 3.310 (2012).

3.  The criteria for service connection for a foot rash have not been met.  38 U.S.C.A. §§ 1110, 5107 (West); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, the Veteran was sent a letter in July 2007 that fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service personnel records, service treatment records, and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, to include the Veteran's electronic Virtual VA file, contains his service personnel records, service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no additional available outstanding evidence has been identified. 
In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran was not afforded a VA examination.  The Board finds that a VA examination is not essential in this case, because the record, as discussed in detail below, does not demonstrate that the Veteran experienced diabetes, neuropathy, or foot rash in service.  Moreover, he has contended that such disabilities are due in part to herbicide exposure, and as shown below, the Board finds the Veteran has not been exposed to herbicides.  For these reasons, an examination is not deemed necessary here.

Accordingly, all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The Board also finds that there was substantial compliance with the most recent March 2011 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to obtain unit records for the 833rd Ordinance from U.S. Army and Joint Services Records Research Center (JSRRC) including records indicating whether the 833rd Ordinance was attached to the 2nd or 7th Infantry Divisions; also to obtain any additional personnel records from National Personnel Records Center (NPRC).  The AMC/RO was directed to include in the Veteran's claims file a detailed memorandum explaining their efforts should the records were found to be unavailable.  Upon remand, the AMC/RO attempted to obtain the records; however, they were deemed unavailable.  The AMC/RO associated with the claims file, a March 2012 memorandum detailing their efforts with regards to obtaining the sought after records.  Thereafter, the AMC/RO readjudicated the matters in an August 2012 supplemental statement of the case, as directed by the Board. 

For the above reasons, the Board finds that there was substantial compliance with the March 2011 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis 

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran alleges that he was exposed to Agent Orange while serving in Korea along the DMZ from April 1967 to May 1968.  As part of his military occupational specialty (MOS) as a personnel specialist, the Veteran contends that his duties required him to visit the DMZ as support for the 1st, 2nd, and 7th Army Infantry divisions.  The Veteran was assigned to the 833rd Ordinance Company.  The 7th Army Infantry Division, which the Veteran contends to have delivered supplies to, is recognized as having been present within the area defined by the Department of Defense (DOD) as being affected by the herbicide. 

Upon review of the evidence of record, the Board denies the appeal for service connection for diabetes and bilateral foot rash.  There is also no verification from JSRRC or other probative evidence establishing that the Veteran had exposure to Agent Orange or other herbicide agents during his military service in Korea from April 1967 to May 1968.  There is also no evidence or allegation of diabetes in service or within one year after the Veteran's discharge from service. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board cannot determine that lay evidence of continuity of symptoms lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337. 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available. Combee, 34 F.3d at 1043. 

As to presumptive service connection, some diseases are chronic, per se, such as diabetes mellitus, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In summary, lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Postservice treatment records dated from 2006 to 2010 confirm a diagnosis of type II diabetes mellitus.  A May 2010 VA treatment record documents tinea pedis, as well as diabetes with neuropathy.  Consequently, the determinative issue is whether these disorders were caused by the Veteran's military service, including his contentions of exposure to Agent Orange in Korea.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326   (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Effective February 24, 2011, a Veteran who during active military service between April 1, 1968, and August 31, 1971, served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, as determined by the DOD, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iv).  See also 76 Fed. Reg. 4,245-4,247 (January 25, 2011).  This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the current appeal.  A list of service units that have been recognized by the DOD as having served in areas along the Korean DMZ may be found in the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.  Importantly to this matter, only these specific units stationed at the DMZ in Korea are presumed to have been exposed to Agent Orange or other herbicide. 

Diabetes

The presumption of service connection requires exposure to a herbicide agent and also manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Type II diabetes mellitus is one of the diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  To warrant service connection, type II diabetes mellitus may manifest to a degree of at least 10 percent at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  Postservice treatment records dated from 2006 to 2010 confirm that diabetes was manifest to a degree of at least 10 percent or more after service for the Veteran.  38 C.F.R. § 3.307(a)(6)(ii).  That is, the Veteran's diabetes mellitus currently requires a restricted diet and insulin.  See 38 C.F.R. § 4.119 , Diagnostic Code 7913. 
As to presumptive service connection, the remaining question is whether the Veteran's unit operated "in or near" or supported or was otherwise attached to a unit that operated "in or near" the Korean DMZ sometime between April 1967 to May 1968, such that exposure to Agent Orange can be presumed.  Service personnel records confirm that while stationed in Korea from April 1967 to May 1968, the Veteran was assigned to 833rd Ordinance Company.  However, the Veteran's unit is not among those listed by the DOD as stationed along the DMZ during that time period.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.  Therefore, it cannot be presumed that he was exposed to a herbicide agent during his Korean service under this regulation. 

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea with a unit designated by DOD, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable. 

In order to afford the Veteran assistance as to his allegation, in December 2009, and most recently, in March 2011, the Board requested further development of the claim by JSSRC.  In particular, the Board requested that the RO contact JSSRC (or other appropriate custodian) and request information as to whether the Veteran's unit of assignment while in Korea (833rd Ordinance Company) was in direct support of any of the units designated by the M21-1MR as having been in or near the Korean DMZ, specifically 2nd or 7th Infantry Divisions. 

In April 2010 the National Archives and Records Administration (NARA) reported the following findings:

"We were unable to locate any records specifically for the 2nd or 7th Infantry Divisions, or for the 833rd Ordinance Company.  Troop lists for the Eighth Army, however indicate that the 833rd was part of the Eighth U.S. Army Support, Camp Ames, AOP 96231.  This does not enable us to determine which of the two divisions it supported."

In August 2010, the Veteran submitted copies of personnel records, to which he reports he received from NARA, which documents 2nd and 7th Infantry Division as "supported units".  Notably, the records do not include any dates or references to the 833rd Ordinance Company.

In March 2012, JSSRC reported the following findings:

"We reviewed the 1967-1969 unit histories submitted by the 833rd Ordinance Company.  The histories document that the unit was stationed at Camp Ames, located approximately twenty-one miles from the DMZ.  The unit's mission was to provide general or depot support for complete round missiles, large rockets, special weapons items and repair parts.  The unit also provided direct general support for maintenance of special weapons items to include repair of test equipment, limited assembly surveillance, modification and conversion of weapons configuration.  However, the histories do not mention or document any specific duties performed by the unit members along the DMZ or that the unit was attached to the 2nd or 7th Infantry Divisions."

Based on the lack of corroboration of the Veteran's assertions by both JSRRC and NARA, (in particular the former as it indicates no mention of "specific duties" ), the Board finds insufficient evidence to support a finding of actual exposure to herbicides during his service in Korea from April 1967 to May 1968.  Also, service treatment records and service personnel records are silent as to any in-service herbicide exposure.  As part of his MOS as a records specialist, the Veteran asserts that he delivered supplies along the DMZ.  Personnel records do confirm his MOS.  However, as documented above, there is no corroboratory evidence the Veteran ever served along the DMZ where herbicide was used. 

Significantly, the Veteran has not alleged that he was aware that herbicides were used in his operating area.  Instead, he testified to exposure while supporting other units along the DMZ.  There is no probative or confirmatory evidence he was exposed to Agent Orange or other herbicide in Korea along the DMZ in support of other units.  His lay assertions that he was exposed to Agent Orange contaminants due to delivering supplies near an area where he believes herbicides were used are not competent as to actual exposure, or if so exposed, such that exposure would result in the disorder. 

Thus, the Board finds the evidence of record is insufficient to demonstrate exposure to herbicides during his military service, and the Veteran is therefore not entitled to service connection for diabetes on a presumptive basis as discussed in 38 C.F.R. § 3.309(e).  This does not, however, preclude the Veteran from establishing his entitlement to service connection for diabetes with proof of actual direct causation. Combee, 34 F.3d at 1043.  The Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

The Board finds, however, that service connection for diabetes on a direct basis is not warranted.  The Veteran's service treatment records are negative for any complaint, treatment, or diagnosis of diabetes during service.  Notably, the February 1969 separation examination was negative for type II diabetes mellitus.  Post-service, the evidence does not show continuity of symptomatology of type II diabetes mellitus since service.  38 C.F.R. § 3.303(b).  That is, post-service, the first mention in the claims file of complaints or treatment for Type II diabetes mellitus is from VA treatment records dated in 2006, nearly 37 years after the Veteran's discharge from service.  Notably, a December 2006 VA treatment record documents the Veteran's onset of diabetes as 1991, regardless that is still 22 years postservice.

The Veteran has not alleged continuity of symptomatology for diabetes mellitus.  He has never asserted continuous diabetes mellitus symptoms since discharge.  The Federal Circuit has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It follows that there is no medical or lay basis to award service connection for his diabetes based on chronicity in service or continuous symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  In addition, the presumption of in-service incurrence for chronic diseases, in this case diabetes mellitus, is not for application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Also, there is no competent medical evidence of a nexus between his type II diabetes mellitus and his military service decades earlier, to include his alleged exposure to herbicides at that time.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

With regard to lay evidence, the Veteran is competent to report purported symptoms of type II diabetes mellitus and any related problems.  See 38 C.F.R. § 3.159(a)(2).  A Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service is the same condition with which he is currently diagnosed.  Davidson, 581 F.3d at 1316.  However, this is not one of those instances.  As noted, however, the tracing of a disorder to one or more events years earlier, without competent evidence of continuity, requires competent medical opinion. 

Neither he nor his attorney, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of his type II diabetes mellitus, a disorder requiring medical testing.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  The present case also does not meet any of the three exceptions enumerated under Jandreau.

Accordingly, the preponderance of the evidence is against the Veteran's type II diabetes mellitus claim on either a direct or presumptive basis.  So there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Neuropathy

The Veteran's service separation examination shows no abnormalities of the lower extremities.  VA treatment records show treatment for neuropathy of the lower extremities.  However, it is neither shown nor alleged that this disability became manifest in service and persisted, and there is nothing in the record to suggest that such disability might be related to his service.  Consequently, a grant of direct service connection for lower extremity neuropathy is not warranted.

The Veteran's primary theory of entitlement to service connection for this disability is one of secondary service connection.  Because the Veteran has not established service connection for diabetes, such theory of entitlement lacks legal merit.  See 38 C.F.R. § 3.310.  Accordingly secondary service connection for a lower extremity neuropathy must also be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (

Foot rash

At the outset, as shown above, the evidence of record is insufficient to demonstrate exposure to herbicides during his military service, and the Veteran is therefore not entitled to service connection on a presumptive basis as discussed in 38 C.F.R. § 3.309(e).  Regardless of such fact, foot rash, to include tinea pedis, is not listed as being presumptively due to inservice herbicide exposure.  See generally 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007).  

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit (Federal Circuit)  has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

The Veteran's service treatment records make no mention of findings or symptoms of a rash, to include the feet.  A report of medical examination from February 1969, at discharge from service, provides no indication of skin abnormalities.

The earliest postservice mention of foot rash noted in the claims file is an August 1974 treatment record that documents the Veteran's report of jungle rot which he attributed to service.  The examiner did not render an opinion as to the etiology of any skin disorder.  The Veteran was instructed to put powder in socks, keep his feet dry, and he was subsequently discharged from the clinic.

VA treatment records dated from 2006 to 2010 include a May 2010 treatment record which notes a diagnosis of tinea pedis.

During the August 2009 Board hearing, the Veteran testified that he was seen and treated for a rash in service.  Moreover, he stated that he reported his symptoms during his separation examination; and that such was noted.

The evidence of record shows that the Veteran has a foot rash, namely tinea pedis; such is not in dispute.  However, as tinea pedis was not manifested in service (and service connection on the basis that it became manifest in service and persisted is not warranted), what he must do to establish service connection for the current tinea pedis is show that it is somehow related to a disease or injury in service. 

The Board notes, however, there is nothing in the competent evidence of record that even remotely suggests such disability might be related to service; no medical provider has so opined.  Significantly, a lengthy time interval between service and the initial postservice notation of complaints or findings pertaining to a disability for which service connection is sought is, of itself, a factor for consideration against a finding of service connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  

The Veteran himself believes that his foot rash was caused by his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran has testified that his foot rash has been present since his separation from service.  The Board finds that such allegations are not credible.  Notably, he expressly denied any skin disability at the time of his separation examination.  This directly contradicts his assertion that he has experienced foot rash from the time of active duty to the present.  Furthermore, the Veteran submitted a claim for compensation in 1973, for an unrelated issue.  Significantly, he did not mention any skin rash.  The first time he claimed service connection for a foot rash was by way of a July 2007 Report of Contact from the RO.  In any event, it cannot be found that the evidence is in equipoise as to the question of continuity, given the normal findings and denial of skin disability by the Veteran at the time of his separation from service.

In short, for reasons expressed immediately above, the claim of service connection for foot rash must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).





ORDER

Service connection for diabetes, to include as a result of herbicide exposure in service is denied.

Service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to diabetes is denied.

Service connection for a foot rash, to include as a result of herbicide exposure in service is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


